Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas Jefferson Price, III, appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Price, No. 1:98-cr-00104-CCE-1 (M.D.N.C. Apr. 14, 2016). We dispense with oral argument because the facts and legal contentions are *521adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED